Judgment, Supreme Court, Bronx County (Joseph A. Mazur, J.), rendered February 25, 1992, which convicted defendant, after a jury trial, of robbery in the first degree and attempted assault in the second degree and sentenced him to terms of imprisonment of 3 to 9 years and 116 to 4 years, respectively, unanimously affirmed.
Viewing the evidence adduced at trial in a light most favorable to the defendant (see, People v Martin, 59 NY2d 704, 705), there is no reasonable view that defendant, who ordered food from a restaurant, refused to pay for it, fired his gun, took the food from the restaurant and testified that he took the food and ate it, only attempted the robbery. The court did not err in denying defendant’s request to submit attempted robbery as a lesser included offense (People v Granvy, 182 AD2d 540, 541, lv denied 80 NY2d 904; People v Smallwood, 183 AD2d 628, lv denied 80 NY2d 896). Concur—Rosenberger, J. P., Wallach, Kupferman, Ross and Nardelli, JJ.